UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2012 Semiannual Report to Shareholders DWS Large Cap Value Fund Contents 4 Performance Summary 8 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 25 Notes to Financial Statements 33 Information About Your Fund's Expenses 35 Summary of Management Fee Evaluation by Independent Fee Consultant 39 Account Management Resources 41 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary May 31, 2012 (Unaudited) Average Annual Total Returns as of 5/31/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A -0.04% -7.64% 8.72% -1.62% 3.31% Class B -0.45% -8.27% 7.88% -2.42% 2.47% Class C -0.34% -8.22% 8.00% -2.32% 2.56% Russell 1000® Value Index+ 5.62% -3.88% 13.66% -3.59% 4.15% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -5.79% -12.95% 6.60% -2.78% 2.70% Class B (max 4.00% CDSC) -4.41% -11.00% 7.31% -2.58% 2.47% Class C (max 1.00% CDSC) -1.33% -8.22% 8.00% -2.32% 2.56% Russell 1000® Value Index+ 5.62% -3.88% 13.66% -3.59% 4.15% No Sales Charges Life of Class S* Class R -0.12% -7.77% 8.48% -1.86% 3.06% N/A Class S 0.12% -7.34% 9.11% -1.30% N/A 2.74% Institutional Class 0.18% -7.26% 9.14% -1.24% 3.72% N/A Russell 1000® Value Index+ 5.62% -3.88% 13.66% -3.59% 4.15% 2.32% ‡ Total returns shown for periods less than one year are not annualized. * Class S shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through May 31, 2012, which is based on the performance period of the life of Class S. Average Annual Total Returns as of 3/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 2.91% 17.25% 1.41% 4.02% Class B 2.22% 16.36% 0.58% 3.18% Class C 2.17% 16.42% 0.67% 3.25% Russell 1000® Value Index+ 4.79% 22.82% -0.81% 4.58% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -3.01% 14.95% 0.21% 3.41% Class B (max 4.00% CDSC) -0.78% 15.86% 0.42% 3.18% Class C (max 1.00% CDSC) 2.17% 16.42% 0.67% 3.25% Russell 1000® Value Index+ 4.79% 22.82% -0.81% 4.58% No Sales Charges Life of Class S* Class R 2.70% 16.96% 1.16% 3.76% N/A Class S 3.29% 17.64% 1.73% N/A 3.95% Institutional Class 3.25% 17.67% 1.79% 4.43% N/A Russell 1000® Value Index+ 4.79% 22.82% -0.81% 4.58% 3.38% * Class S shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through March 31, 2012, which is based on the performance period of the life of Class S. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2012 are 1.02%, 1.77%, 1.70%, 4.06%, 0.68% and 0.68% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of DWS Large Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Russell 1000® Value Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with less-than-average growth orientation. The Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 5/31/12 $ 11/30/11 $ Distribution Information: Six Months as of 5/31/12: Income Dividends $ Morningstar Rankings — Large Value Funds Category as of 5/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 71 3-Year of 93 5-Year of 23 10-Year of 61 Class B 1-Year of 77 3-Year of 98 5-Year of 35 10-Year of 83 Class C 1-Year of 77 3-Year of 97 5-Year of 33 10-Year of 81 Class R 1-Year of 72 Class S 1-Year of 69 3-Year of 90 5-Year of 19 Institutional Class 1-Year of 68 3-Year of 89 5-Year of 18 10-Year of 45 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Management Team Thomas Schuessler, PhD., Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2007. • Joined Deutsche Asset Management in 2001 after five years at Deutsche Bank where he managed various projects and worked in the office of the Chairman of the Management Board. • US and Global Fund Management: Frankfurt. • PhD, University of Heidelberg, studies in physics and economics at University of Heidelberg and University of Utah. Peter Steffen, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset Management in 2007. • Global Equities Portfolio Manager: Frankfurt. • US and Global Fund Management: Frankfurt. • Master's Degree ("Diplom-Kaufmann") in Finance & Asset Management from International School of Management Dortmund with educational exchanges at the Université de Neuchâtel (Switzerland) and the University of Colorado (USA). Oliver Pfeil, PhD., Director Portfolio Manager of the fund. Joined the fund in 2009. • Joined Deutsche Asset Management in 2006 after three years as Executive Assistant to the Management Board of Deutsche Bank. Previously, Research Fellow at the Swiss Institute of Banking and Finance at the University of St. Gallen (2000-2002); Visiting Scholar in Capital Markets Research at MIT Sloan School of Management (2002-2003). • Portfolio manager for US and Global Value Equity: Frankfurt. • US and Global Fund Management: Frankfurt. • PhD in finance and accounting and Master's degree in Business Administration from the University of St. Gallen; CEMS Master in International Management from the University of St. Gallen & ESADE, Barcelona; completed bank training program ("Bankkaufmann") at Sal. Oppenheim jr. & Cie. KGaA, Cologne. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at May 31, 2012 (20.2% of Net Assets) 1. JPMorgan Chase & Co. Provider of global financial services 2.1% 2. Johnson & Johnson Provider of health care products 2.1% 3. PartnerRe Ltd. Provides multi-line reinsurance to insurance companies 2.0% 4. FirstEnergy Corp. Public utility holding company 2.0% 5. General Electric Co. A diversified company provider of services to the technology, media and financial industries 2.0% 6. Pfizer, Inc. Manufacturer of prescription pharmaceuticals and nonprescription self-medications 2.0% 7. McKesson Corp. Provider of health care services 2.0% 8. Intel Corp. Designer, manufacturer and seller of computer components and related products 2.0% 9. CVS Caremark Corp. Operator of a chain of drugstores 2.0% 10. CenturyLink, Inc. Provider of fixed line communication services and reseller of wireless telephone services 2.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page39 for contact information. Investment Portfolio as of May 31, 2012 (Unaudited) Shares Value ($) Common Stocks 95.6% Consumer Discretionary 5.8% Distributors 1.4% Genuine Parts Co. Diversified Consumer Services 1.1% H&R Block, Inc. Media 1.7% Comcast Corp. "A" Time Warner, Inc. Multiline Retail 1.6% Family Dollar Stores, Inc. Consumer Staples 11.3% Beverages 1.4% PepsiCo, Inc. Food & Staples Retailing 2.9% CVS Caremark Corp. Walgreen Co. Food Products 4.3% General Mills, Inc. Kellogg Co. Mead Johnson Nutrition Co. Sara Lee Corp. Tobacco 2.7% Altria Group, Inc. Philip Morris International, Inc. Energy 11.7% Energy Equipment & Services 2.2% Cameron International Corp.* Noble Corp.* Oil, Gas & Consumable Fuels 9.5% Canadian Natural Resources Ltd. (a) Chevron Corp. ConocoPhillips Marathon Oil Corp. Marathon Petroleum Corp. Nexen, Inc. Occidental Petroleum Corp. Phillips 66* Suncor Energy, Inc. Financials 14.1% Capital Markets 0.5% The Goldman Sachs Group, Inc. Commercial Banks 1.2% U.S. Bancorp. Consumer Finance 1.2% Capital One Financial Corp. Diversified Financial Services 3.1% JPMorgan Chase & Co. The NASDAQ OMX Group, Inc.* Insurance 8.1% Alleghany Corp.* Fidelity National Financial, Inc. "A" HCC Insurance Holdings, Inc. Lincoln National Corp. MetLife, Inc. PartnerRe Ltd. Prudential Financial, Inc. Health Care 14.2% Health Care Equipment & Supplies 2.8% Baxter International, Inc. Becton, Dickinson & Co. (a) Health Care Providers & Services 5.4% Aetna, Inc. Humana, Inc. McKesson Corp. WellPoint, Inc. (a) Pharmaceuticals 6.0% Johnson & Johnson (a) Merck & Co., Inc. Pfizer, Inc. Industrials 7.3% Aerospace & Defense 4.0% Northrop Grumman Corp. (a) Raytheon Co. (a) United Technologies Corp. Industrial Conglomerates 2.0% General Electric Co. Machinery 1.3% Dover Corp. (a) Information Technology 8.0% Communications Equipment 1.6% Cisco Systems, Inc. Computers & Peripherals 0.7% Hewlett-Packard Co. Semiconductors & Semiconductor Equipment 2.0% Intel Corp. (a) Software 3.7% BMC Software, Inc.* Microsoft Corp. Oracle Corp. Materials 7.8% Chemicals 4.2% Air Products & Chemicals, Inc. Potash Corp. of Saskatchewan, Inc. (a) Praxair, Inc. (a) Containers & Packaging 1.6% Sonoco Products Co. Metals & Mining 2.0% Goldcorp, Inc. (a) Newmont Mining Corp. Telecommunication Services 5.3% Diversified Telecommunication Services 3.7% AT&T, Inc. CenturyLink, Inc. (a) Wireless Telecommunication Services 1.6% Vodafone Group PLC (ADR) Utilities 10.1% Electric Utilities 8.9% American Electric Power Co., Inc. Duke Energy Corp. (a) Entergy Corp. Exelon Corp. FirstEnergy Corp. (a) Southern Co. Multi-Utilities 1.2% PG&E Corp. Total Common Stocks (Cost $1,303,257,759) Exchange-Traded Fund 1.1% SPDR Gold Trust* (Cost $18,076,643) Securities Lending Collateral 16.2% Daily Assets Fund Institutional, 0.24% (b) (c) (Cost $231,200,030) Cash Equivalents 3.4% Central Cash Management Fund, 0.14% (b) (Cost $48,589,127) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,601,123,559)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $1,618,212,000. At May 31, 2012, net unrealized appreciation for all securities based on tax cost was $42,874,815. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $171,903,081 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $129,028,266. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at May 31, 2012 amounted to $226,098,480, which is 15.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
